               Case 2:18-cv-00733-JLR Document 48
                                               47 Filed 04/24/20 Page 1 of 2
                                                                           4



 1   ANNA SEWELL (WSB # 48736)
     Earthjustice
 2   1001 G Street NW, Suite 1000
 3   Washington, DC 20001
     (202) 797-5233 | Phone
 4   asewell@earthjustice.org
 5   JAN HASSELMAN (WSB # 29107)
 6   Earthjustice
     810 Third Avenue, Suite 610
 7   Seattle, WA 98104
     (206) 343-7340 | Phone
 8   jhasselman@earthjustice.org
 9   Attorneys for Plaintiffs

10                                                                    The Honorable James L. Robart
11                             UNITED STATES DISTRICT COURT
12                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
13
     SOUND ACTION, FRIENDS OF THE SAN       )
14
     JUANS, AND WASHINGTON ENVIRONMENTAL    )
15   COUNCIL,                               ) Case No. 2:18-cv-00733-JLR
                                            )
16                       Plaintiffs,        )
                                            ) STIPULATED MOTION AND
17        v.                                ) ORDER TO STAY BRIEFING
18   UNITED STATES ARMY CORPS OF ENGINEERS, )ON MOTION FOR COSTS AND
                                            )ATTORNEYS’ FEES
19                       Defendant.         )
20                                          ) NOTE ON MOTION CALENDAR:
                                            ) APRIL 24, 2020
21                                          )
22          Plaintiffs Sound Action, Friends of the San Juans, and Washington Environmental
23
     Council move to stay briefing on Plaintiffs’ Motion for Costs and Attorneys’ Fees for 90 days,
24
     until July 23, 2020. Defendant U.S. Army Corps of Engineers stipulates to this requested relief.
25
26   The grounds for this stipulated motion are as follows:

27
28

     STIPULATED MOT. AND ORDER TO
     STAY BRIEFING
     (CASE NO. 2:18-cv-00733-JLR)
                 Case 2:18-cv-00733-JLR Document 48
                                                 47 Filed 04/24/20 Page 2 of 2
                                                                             4



            1.        Concurrently with this stipulated motion, Plaintiffs have filed a Motion for Costs
 1
 2   and Attorneys’ Fees.

 3          2.        As explained in the parties’ Stipulated Motion filed on April 16, 2020 (ECF No.
 4
     44), briefing and argument on Plaintiffs’ claims for fees and costs may be unnecessary in light of
 5
     the parties’ intent to explore a potential negotiated agreement.
 6
 7          3.        To afford the parties time to explore this potential negotiated agreement of

 8   Plaintiffs’ claim for fees and costs, the parties respectfully request a stay of briefing on the
 9   Motion for Costs and Attorneys’ Fees for 90 days, from April 24, 2020, to July 23, 2020.
10
            4.        Should out of court resolution of Plaintiffs’ Motion for Costs and Attorneys’ Fees
11
     prove to be unsuccessful by July 23, 2020, Plaintiffs and Defendants shall apprise this Court of
12
13   the status of Plaintiffs’ motion and any request for action by this Court. If necessary, Plaintiffs

14   will file an amended and updated motion for costs and fees, including declarations, time and
15
     expense sheets, and other documents in support of the motion at that time.
16
            WHEREFORE, Plaintiffs request that briefing on Plaintiffs’ Motion for Costs and
17
     Attorneys’ Fees be stayed for 90 days, until July 23, 2020. By July 23, 2020, Plaintiffs and
18
19   Defendants shall apprise this Court of the status of Plaintiffs’ motion and any request for action

20   by this Court.
21
                                                         ORDER
22
                 Based on the foregoing, this Stipulated Motion is GRANTED.
23
24
25                           24th
                 DATED this ______________         April
                                           day of____________, 2020.
26
27
28
                                                        A
                                                    __________________________________
                                                    The Honorable James L. Robart
                                                    United States District Judge
     STIPULATED MOT. AND ORDER TO
     STAY BRIEFING
     (CASE NO. 2:18-cv-00733-JLR) - 2
